Hudgins, J.,
dissenting.
The majority opinion holds that the sum appropriated for the salary of a Legislative Director of the Budget and the sum appropriated for additional employees, in vetoes numbers 2 and 3, are “items” within the meaning of section 76 of the Constitution, and to that extent the objections of the Governor, as expressed in these two vetoes, are valid; but the opinion declares that these items are so “tied up with other Budget provisions” that they can not be eliminated by separate vetoes.
The only manner in which the items in question are “tied up” with the other items of the Budget is by the two paragraphs, creating the office of a “Legislative Director” and defining his duties, inserted in the bill following the line appropriating money for his salary.
The Budget system was adopted as a separate bill in 1918 (see Acts of 1918, p. 118). Section 11 of this act provided: “The Governor shall be the chief budget officer of the State and shall employ competent budget assistants and such special help as he may require to carry out the provisions of this act.” This section of the act was amended in 1922 (see Acts of 1922, p. 532), providing, among other things: “The Governor shall be the chief budget officer of the State and *314he shall appoint a deputy budget officer to be known as the Director of the Budget, who shall serve,” etc.
In 1927 (see Virginia Extra Session Acts of 1927, p. 103), after a careful study by Governor Byrd and a commission appointed by him, the State government was reorganized, as stated in the title of the act, “to secure better service, and through co-ordination and consolidation, to promote economy and efficiency in the work of the government; to create and establish or continue certain departments, divisions, offices, officers, and other agencies, and to prescribe their powers and duties.”
, This act created in the Governor’s Office four divisions: (1) Division of the Budget; (2) Division of Records; (3) Division of Military Affairs; and (4) Division of Grounds and Buildings. It was also provided therein that the Division of the Budget shall be under a director appointed by the Governor, who shall hold office at the Governor’s pleasure. The duties of this officer were specifically enumerated. Section 7 of the act created twelve administrative departments, among them the Department of Finance. This department was divided into the Division of Accounts and Control, the Division of the Treasury, the Division of Purchase and Printing, and the Division of Motor Vehicles. The act further provided that the Director of the Division of Accounts and Control be appointed by the Governor and be known as the Comptroller. His duties were specifically described and enumerated. The director of each division is appointed by the Governor subject to confirmation by the General Assembly. This act eliminated overlapping duties and made each department head responsible for the efficient administration of that department. The offices of the Director of the Budget and the Comptroller thus became integral parts of the administrative affairs of the State. These offices were created and their separate duties defined only after careful study, public discussion'and the recommendation of various commissions. These departmental divisions of the government of Virginia, with responsible directors, represent a well established public policy of this State. *315These results were obtained only after the reorganization bill received the affirmative vote of a majority of the members of the two houses and the express approval of the governor then in office.
The two paragraphs, which the majority declares to be such conditions as to invalidate the Governor’s veto, are attached to the appropriation of comparatively small sums of money, but the provisions in these paragraphs change a vital part of the administrative system of the State government which for many years has met the approval not only of the citizens of this Commonwealth, but has been followed and adopted in numerous other states.
The first paragraph, to which the Governor, by veto number 2, objected, along with the item appropriating money, provides for an executive officer at a salary of $6,000 annually, $1,500 in excess of the salary designated for the Director of the Budget. The provision creating this office provided that the office should be filled by the Nominating Committee of the Senate and the Confirmation Committee of the House. All other officers of the State, with equal duties, responsibilities and dignity, are either appointed by the Governor, subject to confirmation by the Senate or the General Assembly, or elected by the General Assembly, or the people at large. This manner of filling an executive office of such importance is an innovation on the established public policy of this State.
The second paragraph in veto number 2, to which the Governor objected, provides that the duties of this officer, designated as a “Legislative Director of the Budget,” shall be in part co-ordinate with that of the Director of the Budget, and in part co-ordinate with that of the Comptroller, thus dividing responsibility and tending to retard the efficiency of the two departments established by general law. The Legislature has the authority to amend or repeal the entire Budget system and abolish the departments created under the reorganization act of 1927, but, under the Constitution of Virginia, this can be done only in one or two ways—that is; by a bill passed by both houses and ap*316proved by the Governor, or by a bill adopted by a two-thirds majority of each house over the Governor’s veto.
The insertion of such provisions in a Budget bill is in conflict with the provisions of section 52 of the Constitution, as these provisions substantially change the established method of filling such an important office and divide the responsibility of two most essential administrative offices established by general law. The holding in the majority opinion deprives the Commonwealth of the benefit of the Governor’s unbiased and deliberate judgment, as contemplated in section 76 of the Constitution, on a matter of general legislation not “expressed” in the title to the appropriation bill.
For these reasons I am constrained to dissent from the majority opinion insofar as it declares vetoes numbers 2 and 3 to be invalid.